Citation Nr: 0519391	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-11 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
residuals of frostbite and cold injury of the left lower 
extremity with onychomycosis and stasis dermatitis of the 
foreleg.

2.  Entitlement to a compensable initial evaluation for 
residuals of frostbite and cold injury of the right lower 
extremity with onychomycosis of the toenails and stasis 
dermatitis of the foreleg.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1950 until 
October 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2002 and November 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Huntington, West Virginia, and Louisville, Kentucky 
respectively. 

In a January 2004 statement, the veteran appears to have 
requested a personal hearing before the Board.  However, by 
correspondence received in September 2004, the veteran 
clarified that he simply wanted his claims folder to be 
transferred to the Board at the earliest possible date.

In April 2005, the veteran submitted additional evidence 
pertaining to his claims.  Specifically he submitted a 
statement accompanied by a VA outpatient treatment record 
dated in August 2002 and VA hospitalization report dated in 
February 2005.  Such treatment concerned a gastrointestinal 
condition.  In initially submitting such evidence, the 
veteran did not waive consideration by the Agency of Original 
Jurisdiction (AOJ).  However, in correspondence signed and 
dated in June 2005, such a waiver was given, authorizing the 
Board to proceed with the adjudication of the appeal.

The issues of entitlement to service connection for 
hypertension, coronary artery disease and PTSD, as well as 
the issues of entitlement to an increased rating for a 
duodenal ulcer and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for arthritis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has denied any complaints of pain or numbness 
in association with his residuals of frostbite and cold 
injury of the left lower extremity; objectively, the evidence 
shows onychomycosis and stasis dermatitis of the foreleg, 
without exfoliation, exudation, or itching. 

2.  The veteran has denied any complaints of pain or numbness 
in association with his residuals of frostbite and cold 
injury of the right lower extremity; objectively, the 
evidence shows onychomycosis and stasis dermatitis of the 
foreleg, without exfoliation, exudation, or itching.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for entitlement to 
an initial compensable evaluation for residuals of frostbite 
and cold injury of the left lower extremity with 
onychomycosis and stasis dermatitis of the foreleg have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122; 
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

2.  From August 30, 2002, the criteria for entitlement to an 
initial 10 percent evaluation for residuals of frostbite and 
cold injury of the left lower extremity with onychomycosis 
and stasis dermatitis of the foreleg have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2004).

3.  Prior to August 30, 2002, the criteria for entitlement to 
an initial compensable evaluation for residuals of frostbite 
and cold injury of the right lower extremity with 
onychomycosis and stasis dermatitis of the foreleg have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122; 
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).
 
4.  From August 30, 2002, the criteria for entitlement to an 
initial 10 percent evaluation for residuals of frostbite and 
cold injury of the right lower extremity with onychomycosis 
and stasis dermatitis of the foreleg have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The claims file does not contain a VCAA notice letter 
discussing the veteran's increased rating claims for 
frostbite of the lower extremities.  However, it has been 
determined by VA's Office of the General Counsel (hereinafter 
referred to as "GC") that, when a claim arises from a notice 
of disagreement as to the adjudication of an issue for which 
§ 5103(a) notice had been provided (i.e., the veteran submits 
a notice of disagreement as to the rating assigned), notice 
under 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that, as long as sufficient notice was provided as 
to the underlying claim, then the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  

Here, an April 2002 letter apprised the veteran of the 
evidence required to substantiate his claims of entitlement 
to service connection for cold exposure.  Thus, the RO was 
only required to develop the claim and issue a statement of 
the case.  Such was done in the present case.  Thus, no 
additional notice is required as to the "downstream" 
increased ratings claims relating to the veteran's frostbite 
residuals. 

The April 2002 VCAA notice letter apprised the appellant of 
the information and evidence necessary to substantiate his 
cold exposure service connection claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he was to provide, and which information and 
evidence, if any, VA would attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the claims, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004) 
for the underlying service connection claims.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, complete VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication from which the 
notice of disagreement stemmed.  Thus, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not specify how the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice with regard to the underlying 
service connection claim was harmless error.  While 
appropriate notice was not provided to the veteran prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal was not be 
prejudicial error to him, especially in light of the 
favorable determinations with regard to the underlying 
service connection claims.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice were 
fully satisfied with regard to the underlying service 
connection claim, and in light of the favorable 
determinations with regard to the grant of service connection 
for cold injury residuals, any deficiency as to the timing of 
VCAA notice to the appellant was harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examination.  
Additionally, the veteran's statements in support of his 
claim are affiliated with the claims file.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims adjudicated on 
the merits herein.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background-frostbite claims

Records from Mount Rogers clinic show chelation therapy in 
1992 and 1993.

The veteran was examined by VA in May 2003.  He reported that 
he sustained frostbite of the feet while in Korea.  He 
remembered at one time being treated with a purple liquid, 
which the examiner stated was likely gentian violet.  After 
soaking, skin peeled off the soles of his feet.  He could not 
remember if he had any skin changes or swelling in the past.  
He had no significant current complaints regarding his feet.  
He denied cold sensitization, Raynaud's phenomenon, 
hyperhidrosis, paresthesias or numbness.  He also denied 
chronic pain resembling causalgia or reflex sympathetic 
dystrophy.  He did have onychomycosis, but denied skin 
breakdown or ulceration.  He also denied skin cancer, 
arthritis or joint stiffness in the feet.

Objectively, the veteran's feet were normal in color and 
temperature.  There was no atrophy or ulceration.  There was 
also no hair growth in the lower extremities below the knees.  
There was evidence of subungal hyperkeratosis related to 
onychomycosis.  His feet had no scarring.  The examiner noted 
a thickening and deformity of three of the toenails on the 
right and two of the toenails on the left.  His reflexes were 
2+.  There were no motor sensory changes in the feet and no 
pain or stiffness in the joints.  There was no limitation of 
motion and the veteran's gait was normal.  There were no 
calluses.  Regarding vascular findings, the peripheral pulses 
in the feet were present and full.  There was hair loss below 
the knees and stasis changes of the anterior forelegs.  

Following objective examination, the veteran was diagnosed 
with a history of cold exposure in Korea.  His current 
symptomatology included onychomycosis and stasis dermatitis 
of the forelegs.  

In a statement received in April 2005, the veteran explained 
that chelation therapy at Mount Rogers Clinic helped to 
restore the damaged arteries in his lower extremities.  

No other evidence of record relates to the veteran's residual 
frostbite disability.

Analysis

The veteran is currently assigned a noncompensable evaluation 
for residuals of frostbite and cold injury of the left lower 
extremity and right lower extremity with onychomycosis and 
stasis dermatitis, pursuant to Diagnostic Code 7122-7806.  

Under Diagnostic code 7122, a 10 percent evaluation is 
warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122. 

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

At the outset, the Board notes that Diagnostic Code 7122 does 
not list any criteria for a noncompensable rating.  
Nevertheless, a noncompensable evaluation is appropriate in 
any situation where the requirements for a compensable rating 
are not met.  38 C.F.R. § 4.31 (2004).

After reviewing the evidence of record, the Board concludes 
that, for the entirety of the rating period on appeal, there 
is no basis for a higher rating under Diagnostic Code 7122.  
While onychomycosis and stasis dermatitis were diagnosed on 
VA examination in May 2003, the frostbite residuals were not 
found to cause pain, numbness or cold sensitivity, as 
required for a compensable evaluation under Diagnostic Code 
7122.  

The Board does acknowledge that "nail abnormalities" and 
"color changes" are listed among the criteria for a 20 
percent evaluation under Diagnostic Code 7122.  However, that 
Code section clearly indicates that such findings only 
justify such an evaluation if the evidence also shows 
arthralgia or other pain, numbness or cold sensitivity.  
Again, the veteran's residuals have not been shown to cause 
pain, numbness or cold sensitivity.  To the contrary, he 
explicitly denied cold sensitization, Raynaud's phenomenon, 
paresthesias, numbness, chronic pain, arthritis or joint 
stiffness in the feet.  Thus, it is clear that a compensable 
evaluation is not for application on the basis of Diagnostic 
code 7122. 

The Board will next consider whether any alternative 
diagnostic code may serve as a basis for a compensable 
evaluation.  In this vein, the Board has reviewed Diagnostic 
Code 7806 to rate the manifestations of the disability at 
issue by analogy to eczema.  This Code section has undergone 
revision effective August 30, 2002.

Prior to August 30, 2002, Diagnostic Code 7806 assigned a 
noncompensable rating for eczema with slight impairment, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation applies where 
the medical evidence demonstrates exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
For a 30 percent rating, there must be exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where the evidence reveals 
ulceration or extensive exfoliation or crusting, and 
systemic, nervous or exceptionally repugnant manifestations.  

Here, the evidence establishes the presence of onychomycosis 
and stasis pigmentation of the right and left lower 
extremities.  However, there is no showing that the veteran 
has exfoliation, exudation or itching.  Therefore, a 
compensable evaluation under the old version of Diagnostic 
Code 7806 is not for application.  Moreover, no other 
diagnostic codes under 38 C.F.R. § 4.118, for disabilities of 
the skin, appear to be relevant to the analysis of the 
veteran's frostbite residuals. 

Therefore, based on the foregoing, the currently assigned 
noncompensable evaluation, each, for the veteran's residuals 
of frostbite and cold injury of the left lower extremity with 
onychomycosis and stasis dermatitis of the foreleg, and 
residuals of frostbite and cold injury of the right lower 
extremity with onychomycosis and stasis dermatitis of the 
foreleg, is found to be appropriate for the period prior to 
August 30, 2002.  

As previously noted, effective August 30, 2002, the schedular 
criteria for disabilities of the skin were revised.  Under 
the new version of that Code section, a noncompensable rating 
is assigned for dermatitis or eczema, affecting less than 
five percent of the entire body or less than five percent of 
exposed areas affected, and requiring no more than topical 
therapy during the past twelve-month period.  A 10 percent 
rating is assigned where at least five percent but not more 
than 20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
twelve month period.  A 30 percent rating is assigned where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.

The Board has reviewed the evidence of record and finds 
support for the next-higher 10 percent rating under 
Diagnostic Code 7806 as revised effective August 30, 2002.  
Indeed, the May 2003 VA examination revealed stasis 
dermatitis of the anterior forelegs.  Although the examiner 
did not specify, the Board finds it reasonable to conclude 
that such stasis dermatitis of each lower extremity involved 
at least five percent of the veteran's entire body or at 
least five percent of the area affected.  Such finding is 
consistent with the principle of affording the veteran the 
benefit of the doubt where the preponderance of the evidence 
is in support of the claim.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Although a 10 percent rating, each, for the veteran's 
frostbite residuals of the right leg and left leg is found to 
be justified for the under the revised version of Diagnostic 
Code 7806, there is no support for the next-higher 30 percent 
evaluation.  Indeed, the veteran's stasis dermatitis of the 
anterior left foreleg and right foreleg, each, has not been 
shown to cover 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected.  Moreover, the evidence 
fails to demonstrate systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during a twelve-month 
period.

In conclusion, as of August 30, 2002, the evidence supports a 
rating of 10 percent, each, but no higher, for the veteran's 
residuals of frostbite and cold injury of the left lower 
extremity with onychomycosis and stasis dermatitis, and 
residuals of frostbite and cold injury of the right lower 
extremity with onychomycosis and stasis dermatitis of the 
foreleg.  (The Board notes that the findings in support of 
the 10 percent ratings were made upon VA examination in May 
2003.  However, because the disability is residual to cold 
exposure in the distant past, the Board resolves doubt in the 
veteran's favor in finding that the May 2003 findings are 
representative of the veteran's condition over the entirety 
of the claims period.  Hence, August 30, 2002, the date upon 
which the schedular criteria were revised, is the pivotal 
date involved in the Board's analysis.)  

Finally, the evidence does not reflect that either disability 
at issue has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

Prior to August 30, 2002, entitlement to a compensable 
initial evaluation for residuals of frostbite and cold injury 
of the left lower extremity with onychomycosis and stasis 
dermatitis of the foreleg is denied.

From August 30, 2002, a 10 percent rating for residuals of 
frostbite and cold injury of the left lower extremity with 
onychomycosis and stasis dermatitis of the foreleg is 
granted.

Prior to August 30, 2002, entitlement to a compensable 
initial evaluation for residuals of frostbite and cold injury 
of the right lower extremity with onychomycosis of the 
toenails and stasis dermatitis of the foreleg is denied.

From August 30, 2002, a 10 percent rating for residuals of 
frostbite and cold injury of the right lower extremity with 
onychomycosis of the toenails and stasis dermatitis of the 
foreleg is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required as to the veteran's 
hypertension, coronary artery disease, PTSD, duodenal ulcer 
and arthritis claims.  Specifically, VCAA notice letters 
dated in January 2002 and April 2002 did not reference or 
otherwise address the hypertension, coronary artery disease 
or PTSD claims.  No other correspondence of record can serve 
as adequate notice as to these issues.  Moreover, while both 
the January 2002 and April 2002 letters referenced the 
veteran's increased rating claim for a duodenal ulcer, those 
communications did not inform the veteran of the type of 
evidence necessary to substantiate that claim.  Finally, both 
letters referenced the veteran's arthritis claim and informed 
him of the elements needed to establish service connection.  
However, that issue has been previously denied, and as such, 
the veteran must be informed of the criteria pertaining to 
new and material evidence.  For all of the above reasons, 
then, additional notice must be provided as to these issues 
in order to satisfy the VCAA and Quartuccio.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with respect to the veteran's claims of 
entitlement to service connection for 
hypertension, coronary artery disease, 
PTSD, entitlement to an increased rating 
for a duodenal ulcer and his request to 
reopen a claim of entitlement to service 
connection for arthritis, in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeals.  

2.  If any additional evidence is 
received, in response to the above or 
otherwise, then the RO must readjudicate 
the issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


